internal_revenue_service department of the treasury index numbers 468b 6050e washington dc number release date person to contact telephone number refer reply to cc dom it a plr-115723-99 date date legend state x amount date relevant period dear this is in response to your ruling_request dated date regarding the federal_income_tax consequences of amounts paid pursuant to the settlement of a class action including state_income_tax refunds and interest thereon administration costs and attorneys’ fees facts prior to date retirement benefits paid to state and local_government retirees of state x were exempt from the income_tax of state x federal government retirees living in state x did not enjoy this same exemption with respect to their federal retirement benefits in the united_states supreme court ruled in 489_us_803 that a state cannot tax state and local_government retirees differently than it taxes federal retirees in response to davis the legislature of state x extended the exemption from tax to all government retirees state local and federal however the legislature capped the exemption at dollar_figure of annual retirement benefits three opt_out class actions were filed in state x in the wake of the legislative response to davis two by state and local retirees and one by federal retirees the suits by the state and local retirees challenged the imposition of the dollar_figure cap on the exemption in all three lawsuits the retirees sought recoveries of state_income_tax previously paid plr-115723-99 one of the class actions by state and local retirees obtained a favorable ruling in the trial_court with respect to the imposition of the dollar_figure cap the trial court’s ruling that the legislation was unconstitutional as an impairment of contract and a taking of property without just compensation was affirmed on appeal the decision led to negotiations and a global_settlement between the legislative leaders of state x and all class counsel the global_settlement was achieved by the consolidation of the three class actions and the trial court’s approval of a consent order pursuant to the consent order state x was released from the claims against it and the class members received a permanent exemption from state x income_tax in addition the consent order provided for monetary relief to class members for the taxation of their retirement benefits during the relevant period a settlement fund settlement fund or fund was established and amounts from the fund will be used to satisfy the liability of state x also pursuant to the consent order attorneys’ fees and administration costs will be determined by the trial_court and paid from the fund the legislature of state x appropriated amount which was payable to the settlement fund to be administered by class counsel under the supervision of the trial_court the consent order provides that the trial_court shall retain continuing jurisdiction over the cases to oversee the execution of the terms of the order and to enter other orders as may be necessary to carry out the provisions of or to resolve issues that may arise in carrying out the terms of the order a fund administrator is charged with paying individual awards to class members by relying in part on their prior year state_income_tax returns class members who are state and local retirees are expected to receive a payment subject_to deductions for administration costs attorneys’ fees and expenses equal to of their state income taxes paid on retirement benefits during the relevant period together with interest thereon class members who are federal retirees are expected to receive a payment subject_to deductions for administration costs attorneys’ fees and expenses equal to of their state income taxes paid on retirement benefits during the relevant period together with interest thereon after the consent order was approved the trial_court ordered the creation of a so-called reserve fund which is a sub-account of the settlement fund the reserve fund i sec_15 of the settlement fund and was set_aside for administration costs and attorneys’ fees in the event the reserve fund proves to be greater than necessary to cover these expenses the trial_court has the authority to distribute the remainder to the class members in order to receive monetary relief from the settlement fund class members were required to submit claim forms to the settlement administrator by date class members were also permitted to opt_out of the settlement and pursue their claims individually plr-115723-99 rulings requested you have asked for rulings on the following issues does the settlement fund have a reporting obligation under sec_6050e of the internal_revenue_code with respect to payments it makes to class members does the settlement fund have a reporting obligation under sec_6041 with respect to payments it makes to class members does the settlement fund have reporting obligations to the class members under sec_6041 sec_6049 or sec_6050e with respect to amounts paid from the reserve fund for administration costs and for attorneys’ fees paid directly to class counsel relevant authorities sec_61 provides that except as otherwise provided gross_income means all income from whatever source derived sec_1_61-1 of the income_tax regulations provides that gross_income includes income realized in any form gross_income is an undeniable accession to wealth clearly realized over which a taxpayer has complete dominion 348_us_426 1955_1_cb_207 revrul_80_364 1980_2_cb_294 situation held that with respect to the settlement of a lawsuit brought by a union against an employer to enforce a collective bargaining agreement the portion of the settlement paid_by the union for attorneys’ fees was a reimbursement for expenses_incurred by the union and was not includible in the gross_income of the union members sec_111 provides that gross_income does not include income attributable to the recovery during the taxable_year of an amount deducted in a prior taxable_year to the extent such amount did not reduce the federal_income_tax imposed conversely gross_income includes income attributable to the recovery during the taxable_year of an amount deducted in a prior taxable_year to the extent such amount reduced the tax imposed see 460_us_370 1983_1_cb_50 tax_benefit_rule revrul_70_86 1970_1_cb_23 considered the federal_income_tax consequences of a program in the state of california to refund real_property tax the ruling held in relevant part that i if the recipient of a refund had not claimed a federal_income_tax deduction for the real_property tax in the year paid the refund would be excludible from plr-115723-99 the recipient’s gross_income in the year received and ii if the recipient of a refund had claimed a deduction for the real_property tax in the year paid under the tax_benefit_rule the refund would be includible in the recipient’s gross_income in the year received but only to the extent the deduction of real_property tax reduced the federal_income_tax imposed sec_468b provides that nothing in any provision of law will be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax sec_1_468b-1 generally provides that a fund account or trust is a qualified_settlement_fund if - it is established pursuant to an order of or is approved by a court of law or other governmental authority and is subject_to the continuing jurisdiction of such authority it is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability arising out of a tort breach of contract or violation of law and it is a_trust under applicable state law or its assets are otherwise segregated from other assets of the transferor and related parties sec_1_468b-2 provides that in general payments and distributions by a qsf are subject_to the information reporting requirements of part iii of subchapter_a of chapter of the code and the withholding requirements of subchapter_a of chapter_3 of subtitle a and subtitle c of the code sec_1_468b-2 provides that a qsf must make a return for or must withhold tax on a distribution to a claimant if one or more transferors would have been required to make a return or withhold tax had that transferor made the distribution directly to the claimant for purposes of sec_6041 and sec_6041a if a qsf makes a payment or distribution on behalf of a transferor or a claimant the fund is deemed to make the payment or distribution to the recipient of that payment or distribution in the course of a trade_or_business in such a situation the qsf is also deemed to have made the distribution or payment to the transferor or claimant sec_6041 requires all persons engaged in a trade_or_business and making payment in the course of that trade_or_business to another person of fixed or determinable gains profits and income other than payments to which sec_6049 applies of dollar_figure or more in a calendar_year to file an information_return plr-115723-99 sec_1_6041-1 provides that income is fixed when it is to be paid in amounts definitely predetermined income is determinable when there is a basis of calculation by which the amount may be ascertained revrul_80_22 1980_1_cb_286 holds that crop insurance proceeds paid to farmers that had informed the payor insurance_company that they were required to capitalize certain farming expenses were not fixed and determinable income under sec_6041 because the payor could not require the farmers to disclose their bases in the destroyed crops which information was required to determine the portion of the insurance proceeds constituting gains profits and income under that section thus the payment of the insurance proceeds was not subject_to reporting under sec_6041 sec_6049 requires every person who makes payments of interest as defined in sec_6049 aggregating dollar_figure or more to any person during a calendar_year to file an information_return sec_6049 states in part that interest means interest on any obligation issued in_registered_form or of a type offered to the public other than any obligation with a maturity at issue of not more than one year held by a corporation sec_6049 provides that interest also includes interest on deposits with brokers as defined in sec_6045 sec_1_6049-5 provides in general that for purposes of sec_6049 the term_interest does not include interest that a governmental_unit pays with respect to a tax_refund sec_6050e requires that every person who makes payments with respect to any individual of refunds of state or local_income_taxes aggregating dollar_figure or more during any calendar_year shall file a return sec_6050e defines person as the officer_or_employee having control of the payment of the refunds refund officer analysis before we consider the rulings requested we must consider the classification of the settlement fund as a qualified_settlement_fund qsf the fund is a qsf because it satisfies the three requirements under sec_1_468b-1 as required under sec_1 468b- c the fund was created by a consent order issued by a court also the court has continuing jurisdiction over the fund as evidenced in the consent order next as required under sec_1_468b-1 the fund was created to satisfy claims arising out of a tort breach of contract or violation of law finally as required under sec_1_468b-1 the consent order and the plan of settlement administration specify that the fund must be segregated from the other assets of the transferor the fact that the settlement fund is a qsf and not for example a grantor_trust means that reporting obligations to the class members are governed by sec_1_468b-2 plr-115723-99 we are asked in the first and second rulings requested whether the settlement fund has reporting obligations with respect to the distributions to class members in each of the three class actions filed by the federal state and local retirees state x awarded refunds of the state_income_tax paid on retirement benefits during the relevant period and interest thereon the portions of the distributions that are properly allocable as refunds of state_income_tax paid on retirement benefits are not gross_income to class members who did not claim itemized_deductions for the tax on their federal_income_tax returns in the years when the tax was paid however such distributions may be gross_income to class members who itemized and deducted the tax on their federal returns under the tax_benefit_rule class members must include in gross_income the refunds of state_income_tax if the tax was deducted in the years paid but only to the extent that a deduction reduced the federal_income_tax imposed to the extent that a deduction did not reduce the tax imposed for an individual class member the state_income_tax refund is not includible in the class member’s gross_income as stated above the portions of the distributions that are properly allocable as refunds of state_income_tax paid on retirement benefits during the relevant period are not gross_income to class members who did not claim itemized_deductions for the tax on their federal_income_tax returns in the years when the tax was paid with respect to class members who claimed itemized_deductions for the tax on their federal_income_tax returns the fund does not know whether these class members derived a tax_benefit from their deductions and the fund cannot require them to disclose that information as in revrul_80_22 the fund cannot determine whether such class members have gross_income upon receipt of a refund of state_income_tax paid on retirement benefits during the relevant period thus no payments from the fund that are allocable as refunds of state_income_tax are subject_to reporting under sec_6041 however payments of such amounts to a class member are subject_to reporting by the fund under sec_6050e if such payments to the class member aggregate dollar_figure or more during a calendar_year distributions that are properly allocable as interest on the class members’ claims for previously paid state_income_tax are an accession to wealth and are not excludible from gross_income under any provision of law interest_paid to the class members is not interest under sec_6049 the interest is based on claims and distributions related to class actions challenging the imposition of state x income_tax on government retirement benefits consequently the interest payments relate neither to registered obligations under sec_6049 nor to deposits made with brokers under sec_6049 in addition interest_paid by a governmental_unit with respect to tax refunds is not interest under sec_6049 and the distributions are not interest under any other provision of sec_6049 accordingly the settlement fund has no reporting obligation under sec_6049 interest_paid to a class member is however fixed and determinable income under sec_6041 and therefore is subject_to reporting by the fund under that section if the interest_paid to the class member is dollar_figure or more during a calendar_year plr-115723-99 in the third ruling requested we are asked whether the settlement fund has a reporting obligation to the class members with respect to amounts paid other than amounts that may be paid to class members out of the sub-account of the fund called the reserve fund in order to make this determination we must consider whether these amounts constitute gross_income to the class members as for amounts paid from the reserve fund to compensate class counsel we conclude that these amounts are not income to the class members in this opt_out class action where the members have not personally agreed to compensate class counsel the result is similar to the result in revrul_80_364 situation which held that the portion of a settlement paid_by a union for attorneys’ fees was a reimbursement for expenses_incurred by the union and was not includible in the gross_income of the union members class actions are employed by the judicial system to consolidate in one lawsuit a group of common claims against the same defendant s class actions frequently come about as representative litigation in which the claims of a great many similarly interested individuals are pursued by class representatives who share those interests in opt_out class actions it is often the case that a number of class members are not identified until after the conclusion of the lawsuit a class member obtains the benefits of an opt_out class action merely by coming within the definition of the class unless the member affirmatively excludes himself from the lawsuit ie opts out our decision that the amounts paid to compensate class counsel are not income to the class members is specific to the facts of this case cf sinyard v commissioner tcmemo_1998_364 settlement of opt in class action pursuant to age discrimination in employment act where class members had contingency fee agreements with counsel frederickson v commissioner tcmemo_1997_125 aff'd in unpub opinion 9th cir settlement of mandatory title vii class action where class members personally signed settlement agreements providing for compensation of counsel next we address amounts paid from the reserve fund to satisfy administration costs administration costs and other incidental_expenses incurred in connection with the operation of a qsf are not a payment or distribution on behalf of the claimants and therefore are not gross_income to the claimants the costs are deductible by the qsf see sec_1_468b-2 these principles apply to the administration costs in the present case in summary with respect to payments from the reserve fund for administration costs and attorneys’ fees which are not income to the class members the settlement fund has no reporting obligations to the class members under sec_6041 sec_6049 or sec_6050e in the event the reserve fund proves to be greater than necessary to cover these expenses and the excess_amount is paid to the class members such amounts will be characterized as either refunds of state_income_tax paid on retirement benefits during the relevant period or as interest thereon plr-115723-99 based on the facts and information submitted and the representations made we rule as follows the settlement fund is subject_to the information reporting requirement of sec_6050e with respect to payments to a class member of amounts that are properly allocable as refunds of state income taxes paid on retirement benefits during the relevant period if such payments aggregate dollar_figure or more during a calendar_year the settlement fund is subject_to the information reporting requirement of sec_6041 with respect to payments to a class member of amounts that are properly allocable as interest on the foregoing state income taxes if the payments aggregate dollar_figure or more during a calendar_year such payments are reported on form 1099-int the settlement fund does not have reporting obligations under sec_6041 sec_6049 or sec_6050e with respect to amounts paid from the reserve fund for administration costs and attorneys’ fees paid to class counsel no opinions are expressed under any provision of the internal_revenue_code regarding the tax consequences of the transaction described in this letter except as specifically set forth in this letter no opinion is expressed concerning the proper allocation between amounts paid as refunds of state income taxes and amounts paid as interest see sec_4 of revproc_2000_3 2000_1_irb_103 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to any income_tax return s to which it is relevant sincerely assistant chief_counsel income_tax and accounting by s judith a lintz judith a lintz reviewer branch cc
